Case 3:19-cv-19145-BRM-TJB Document 87 Filed 11/02/20 Page 1 of 4 PageID: 1046




                 LAW OFFICES OF ALBERT J. RESCINIO, L.L.C.
                     1500 ALLAIRE AVENUE, SUITE 101
                            OCEAN, NJ 07712
ALBERT J. RESCINIO                                                               732-531-2005
MEMBER OF N.J. BAR                                                          FAX 732-531-8009
ERIK W . MUELLER, ESQ.                                            E-MAILarescinio@rescinio.com
MEMBER OF N.J. BAR                                                           www.rescinio.com


                                                  November 2, 2020


Via CM/ECF eFile:
Honorable Brian R. Martinotti, U.S.D.J.
Clarkson S. Fisher Building & U.S. Courthouse
402 East State Street - Room 341
Trenton, New Jersey 08608

       RE:    Greco v. Grewal, et al.
              Civil Action No. 3:19-cv-19145-BRM-TJB
              FILE NO.: 4166

Dear Judge Martinotti:

        I write in response to the October 26, 2020 letter from Deputy Attorney General Bryan
Edward Lucas wherein he encloses a copy of the very recent Third Circuit “Precedential”
Opinion in P.D.X. North Inc. et al. v. Commissioner, New Jersey Department of Labor and
Workforce Development, ___ F.3d ___ , 2020 WL 6192954, Nos. 19-2968 and 19-2993 (3d
Cir. October 22, 2020), arguing that: “The PDX opinion involves legal questions directly at
issue in this case related to abstention under Younger v. Harris, 401 U.S. 37 (1971)”. (See
ECF Document No. 86 at page 1). Mr. Lucas – without permission – then uses the issuance
of the new PDX opinion as pretext to make further argument on the pending motions (sur sur
sur rebuttle?) and concludes: “Defendants respectfully suggest that the Third Circuit’s
resolution of these issues in PDX further supports the arguments that they have advanced in
favor of abstention in this matter.” (See ECF Document No. 86 at page 2).
        For the foregoing reason Plaintiff submits that Mr. Lucas’ letter and the PDX Opinion
should be ignored and not considered by this Court.
        Firstly, the Third Circuit’s recent PDX Opinion does not in any meaningful way
involve any new statement on the law of the application of Younger abstention doctrine that
is in any way relevant to the issues in this case and the issues now before the Court in the
pending motions regarding application of the “Law of the Case Doctrine” precluding the
Case 3:19-cv-19145-BRM-TJB Document 87 Filed 11/02/20 Page 2 of 4 PageID: 1047




Court from revisiting the Younger issue. While it is true that the recent PDX opinion is
indeed a case that generally involves the proper application of the Younger Abstention
Doctrine, that is literally where any similarity or relevant application to this case and the
pending motions before the Court ends. All the Third Circuit did in the recent PDX opinion
was apply the identical precedents which the parties in this case already extensively briefed
and which the Court heard argument on and already rejected before continuing and ruling on
the substance of the Preliminary Injunction Application. Indeed, the Third Circuit affirmed
the District Court’s finding and application of the Younger Abstention Doctrine against PDX.
The only clarification in the law - resulting in the “Precedential” Effect and publication of
the opinion - came on an issue that has nothing to do with this case. After affirming the PDX
dismissal, Third Circuit continued and reversed the District Court as to application of the
Younger Abstention Doctrine to the other Intervener Plaintiff (SLS Delivery Services, Inc.
or “SLS”), and in so doing joined and followed established precedent in the First, Fourth,
Fifth, Seventh and Eleventh Circuits. More specifically, the Court held that “… on the
relevant facts in this case, the Department’s audit did not involve judicial oversight and
cannot be considered an ongoing judicial proceeding for Younger abstention purposes.”
P.D.X. North Inc. et al. v. Commissioner, New Jersey Department of Labor and Workforce
Development, Slip Opinion at page 25. The only “new” legal ruling was the Third Circuit
(or this panel of the Third Circuit) holding that a State tax audit proceeding is NOT an
“ongoing judicial proceeding” within the meaning of the Younger Abstention Doctrine, and
as a matter of law, lacking an “ongoing judicial proceeding”, the Younger Abstention
Doctrine simply does not apply. Here, there is no tax audit at issue. As such, there is nothing
new in the Third Circuit’s recent PDX Opinion that could apply to the remaining pending
motions in this case.
       Second, Mr. Lucas research is incomplete. The District Court Judge who was
affirmed in part and reversed in part – more specifically the District Court Judge who was
indeed affirmed by the Third Circuit for his proper application of existing precedent and the
Younger Abstention Doctrine at the trial level against Plaintiff PDX (the only portion of the
Opinion that might be relevant to this case) was your Honor, something I am quite sure you
are aware of! See OPINION, PDX N., Inc. v. Asaro-Angelo, Case No. 3:15-cv-7011-BRM-
TJB, United States District Court for the District of New Jersey (July 29, 2019), by
Martinotti, District Judge. Stated somewhat differently, despite the fact that the proper law
was indeed briefed by the parties, the Court was independently familiar with the correct law
as outlined in the July 29, 2019 opinion where the Court merely reached a different
conclusion on the propriety of the application of the Younger Abstention Doctrine to the very
different facts of that case.
       Third, as already pointed out in great detail in the briefs already filed relative to the
motions still pending, the Court has already considered and rejected the Defendants Younger
Abstention Doctrine arguments during the Preliminary Injunction phase of this litigation.
The Court made many and various substantive decisions and findings in that motion,
including the specific finding that the TERPO Statute is facially unconstitutional. Under the
Case 3:19-cv-19145-BRM-TJB Document 87 Filed 11/02/20 Page 3 of 4 PageID: 1048




circumstances extant, the “law of the case doctrine” indeed applies to bar Defendants from
attempting to re-litigate this already decided issue now for a second time in this very same
case as “… findings made in granting or denying preliminary injunctions can have
preclusive effect”. Hawksbill Sea Turtle v. FEMA, 126 F.3d 461, 474 n.11 (3d Cir. 1997);
see also Pennsylvania Public Interest Research Group, Inc. v. P.H. Glatfelter Co., 128
F.Supp.2d 747, 756 (M.D. Pa. 2001). As previously noted in prior submissions, whether the
findings are “sufficiently firm” to merit preclusive effect “turns on a variety of factors,
including ‘[1] whether the parties were fully heard, [2] whether the court filed a reasoned
opinion, and [3] whether that decision could have been, or actually was appealed.’”
Hawksbill, 126 F.3d at 474 n.11 (citing In re Brown, 951 F.2d 564, 569 (3d Cir. 1991)); see
also Naser Jewelers, Inc. v. City of Concord, 538 F.3d 17, 20 (1st Cir. 2008) (holding that
law of the case doctrine applies to findings from a preliminary injunction motion when the
record was “sufficiently developed and facts necessary to shape the proper legal matrix
we[re] sufficiently clear”).
        Here certainly application of the law of the case doctrine must apply. Hawksbill, 126
F.3d at 474 n.11. First, Defendants can not be heard to argue NOW that they did not have
adequate notice that the issue was being raised, as it was THEY who raised the issue of the
claimed applicability of Younger Abstention the first time at the preliminary injunction phase
when the Court in no uncertain terms rejected their arguments. Second, Defendants can not
argue that they did not have an opportunity to be fully heard. Defendants briefed the issue
of Younger abstention extensively in their opposition to the Plaintiff’s application for a
preliminary injunction. Plaintiff fully briefed the Younger abstention issue in response.
Then, Defendants orally presented their Younger abstention argument in open Court on the
return date, with Plaintiff equally arguing against. The Court itself, after hearing oral
argument on the Younger issue and at times engaging each party specifically on the issue,
ultimately clarified to the Defendants that the procedural Younger abstention argument was
their primary argument in opposition (“THE COURT: So just to recap your argument,
initially this Court should abstain under the Younger Doctrine ...” (See 1T at Page 38 Line
16 through Page 38 Line 17)). After the Court reserved, the Defendants again reminded the
Court of their primary argument in the supplemental briefing on the issue of Article III
standing stage. (See ECF Document No. 53 at page 10, Footnote 3) “The State, of course,
maintains its position that there are other obstacles to hearing this case in federal court,
including the abstention doctrine announced in Younger v. Harris, 401 U.S. 37 (1971). See
ECF 32 at 17-24.”). Certainly the record for deciding the issue of Younger Abstention was
fully developed at this point such that the Court could make a fully informed decision and
ruling on the issue. And that is exactly what the Court did and on February 21, 2020 the
Case 3:19-cv-19145-BRM-TJB Document 87 Filed 11/02/20 Page 4 of 4 PageID: 1049




Court issued the formal written Opinion and decided all of the substantive issues at issue in
the Preliminary Injunction application, and in so doing the Court quite clearly rejected - if
only implicitly in writing (as opposed to explicitly at oral argument) - the Attorney General’s
Younger Abstention arguments, as otherwise the Court would have not been able to proceed
and substantively entertain and decide the Preliminary Injunction arguments and make the
substantive rulings that it did. Frankly, Plaintiff was not surprised to see nothing specific
about Younger Abstention in that final written opinion as in light of Sprint Communications,
Inc. v. Jacobs, 571 U.S. 69 (2013) and the facts of this case, such argument was bordering
on the frivolous within the meaning of Rule 11, which was Plaintiff’s understanding why the
Court did not bother to discuss the issue: It was frivolous and was rejected on the record at
oral argument. Moreover, the Attorney General neither moved for reconsideration, nor was
there effort to appeal. As such, this prior ruling - that Younger Abstention does not apply to
this case - is now the law of the case, and these Defendants should be precluded and barred
now from rearguing the very point that they already briefed twice (First at in their
Preliminary Injunction opposition, and a second time in the “supplemental standing briefing”
requested by the Court) and lost. Not only are there no other compelling reasons for re-
litigating the same issue now, Defendants do not even so much as even argue that there are
any compelling reasons!
        To be clear, the issue before the Court in the pending motions is not threshold
application of the Younger Abstention doctrine, this is an issue that Defendants have already
LOST. Amazingly, rather that address the actual legal issue before the Court (applicability
of “Law of the Case Doctrine”) the State simply continues to re-submit essentially the same
non-applicable boiler plate argument, now for a FOURTH time as if “No” is an answer that
they cannot understand or accept in this adversarial proceeding. The Court should therefore
completely disregard the entirety of Mr. Lucas’ October 26, 2020 letter and rule that in
proper context, the portions of the recent PDX Opinion that are in any way relevant to this
case are not relevant to the actual issue before the Court.

                                                   Respectfully submitted,


                                                   s/Albert Rescinio

                                                   ALBERT J. RESCINIO, ESQ.

AJR:ms
cc:  All Counsel of Record (Via CM/ECF eFile)
